

117 HR 2456 IH: Farmers Fighting Climate Change Act
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2456IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Ms. Underwood (for herself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to provide for the establishment of climate change mitigation bundles, and for other purposes.1.Short titleThis Act may be cited as the Farmers Fighting Climate Change Act.2.Climate change mitigation bundles(a)DefinitionsSection 1240I(2)(B)(v) of the Food Security Act of 1985 (16 U.S.C. 3839aa–21(2)(B)(v)) is amended by inserting climate change and before increasing weather volatility.(b)Ranking of applicationsSection 1240K(b)(1)(A) of the Food Security Act of 1985 (16 U.S.C. 3839aa–23(b)(1)(A)) is amended—(1)in clause (ii), by striking ; and and inserting a semicolon;(2)by redesignating clause (iii) as clause (iv); and(3)by inserting after clause (ii) the following:(iii)the degree to which the combination of the benefits described in clauses (i) and (ii) effectively target increases in carbon sequestration or net reductions in greenhouse gas emissions; and.(c)In generalSection 1240L of the Food Security Act of 1985 (16 U.S.C. 3839aa–24) is amended by adding at the end the following:(m)Establishment of climate change mitigation bundles(1)AvailabilityIn entering into conservation stewardship contracts under section 1240K, the Secretary shall make State- or region-specific climate change mitigation bundles available to producers in all regions of the country, including by making available climate change mitigation bundles appropriate to cropland, pastureland, rangeland, and forest land.(2)FlexibilityIn designing climate change mitigation bundles under this subsection, the Secretary shall, to the maximum extent practicable, allow producers to select from among conservation activities meeting the requirements of paragraph (3)(A) in order to tailor a climate change mitigation bundle to the site-specific needs of the producer.(3)Climate change mitigation bundle definedIn this subsection, the term climate change mitigation bundle means a grouping of conservation activities determined by the Secretary, based on the best available science, to achieve substantial progress, when carried out together, toward—(A)providing a net reduction of greenhouse gas emissions; or(B)increasing carbon sequestration and improving soil health..(d)Report(1)In generalNot later than 2 years after the first date on which climate change bundles are made available to producers pursuant to section 1240L(m) of the Food Security Act of 1985 (as added by this Act), the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the activities carried out under such section.(2)ContentsThe Secretary shall include in the report submitted under paragraph (1)—(A)a summary of feedback, from producers that have adopted climate change mitigation bundles pursuant to such section 1240L(m), regarding barriers to adoption of such bundles, the makeup of such bundles, payment rates for such bundles, technical assistance relating to such bundles, and other relevant information;(B)data on such producers, disaggregated by gender, race, age, and congressional district;(C)an assessment of barriers to the adoption by producers of climate change mitigation bundles, as identified by the Secretary; and(D)recommendations on steps to increase the adoption of climate change mitigation bundles by producers, including recommendations for any statutory changes necessary to implement such steps.